Title: To Thomas Jefferson from Abigail Adams, 1 July 1804
From: Adams, Abigail
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Quincy July 1st 1804
               
               Your Letter of June 13th came duly to hand; if it had contained no other sentiments and opinions than those which my Letter of condolence could have excited, and which are expressed in the first page of your reply, our correspondence would have terminated here: but you have been pleased to enter upon some Subjects which call for a reply: and as you observe that you have wished for an opportunity to express your Sentiments, I have given to them every weight they claim.
               “one act of mr Adamss Life, and one only, you repeat, ever gave me a moments personal displeasure. I did think his last appointments to office personally unkind. they were from among my most ardent political Enemies”
               As this act I am certain was not intended to give any personal pain or offence, I think it a duty to explain it so far as I then knew his views and designs. The constitution empowers the president to fill up offices as they become vacant, it was in the excercise of this power that appointments were made, and Characters Selected whom mr Adams considerd, as Men faithfull to the constitution and where he personally knew them, such as were capable of fullfilling their duty to their country. This was done by president washington equally, in the last days of his administration so that not an office remaind vacant for his successor to fill upon his comeing into the office. no offence was given by it, and no personal unkindness thought of. but the different political opinions which have so unhappily divided our Country, must have given rise to the Idea, that personal unkindness was intended. you will please to recollect Sir, that at the time these appointments were made, there was not any certainty that the presidency would devolve upon you, which is an other circumstance to prove that personal unkindness was not meant, no person was ever selected by him from such a motive—and so far was mr Adams from indulging such a sentiment, that he had no Idea of the intollerence of party spirit at that time. and I know it was his opinion that if the presidency devolved upon you, except in the appointment of secretaries, no material Changes would be made. I perfectly agre with you in opinion that these should be Gentlemen in whom the president can repose confidence, possessing opinions, and sentiments corresponding with his own, or if differing from him, that they ought rather to resign their office, than cabal against measures which he may think essential, to the honour safety and peace of the country. much less should they unite, with any bold, and daringly ambitious character, to overrule the Cabinet, or betray the Secrets of it to Friends or foes. the two Gentlemen who held the offices of Secretaries, when you became president were not of this Character. they were appointed by your predecessor nearly two years previous to his retirement. they were gentlemen who had cordially co-opperated with him, and enjoyed the public confidence, possessing however different political sentiments from those which you were known to have embraced, it was expected that they would, as they did, resign.
               I have never felt any enmity towards you Sir for being Elected president of the united States. but the instruments made use of, and the means which were practised to effect a change, have my utter abhorrence and detestation, for they were the blackest calumny, and foulest falshoods. I had witnessed enough of the anxiety, and solicitude, the envy jealousy and reproach, attendant upon the office, as well as the high responsibility of the Station, to be perfectly willing to see a transfer of it. and I can truly say, that at the time of Election, I considerd your pretentions much superior to his, to whom an equal vote was given. your experience I venture to affirm has convinced you that it is not a station to be envy’d. If you feel yourself a freeman, and can act in all cases, according to your own sentiments, opinions and judgment, you can do more than either of your predecessors could, and are awfully responsible to God and your Country for the measures of your Administration. I rely upon the Friendship you still profess for me. and (I am conscious I have done nothing to forfeit it). to excuse the freedom of this discussion to which you have led with an unreserve, which has taken off the shackles I should otherways have found myself embarrassed with—and now Sir I will freely disclose to you what has severed the bonds of former Friendship, and placed you in a light very different from what I once viewed you in—
               one of the first acts of your administration was to liberate a wretch who was suffering the just punishment of the Law due to his crimes for writing and publishing the basest libel, the lowest and vilest slander, which malice could invent, or calumny exhibit against the Character and reputation of your predecessor. of him for whom you profest the highest esteem and Friendship, and whom you certainly knew incapable of such complicated baseness. the remission of Callenders fine was a public approbation of his conduct. is not the last restraint of vice, a sense of shame, rendered abortive, if abandoned Characters do not excite abhorrence? If the chief Majestrate of a Nation, whose elevated station places him in a conspicuous light, and renders his every action a concern of general importance, permits his public conduct to be influenced by private resentment, and so far forgets what is due to his Character as to give countanance to a base Calumniater, is he not answerable for the influence which his example has upon the manners and morals of the community?
               untill I read Callenders seventh Letter containing your compliment to him as a writer, and your reward of 50 dollars, I could not be made to believe, that such measures could have been resorted to: to stab the fair fame, and upright intentions of one, who to use your own Language, “was acting from an honest conviction in his own mind that he was right.” this Sir I considerd as a personal injury—this was the sword that cut assunder the Gordian knot, which could not be untied by all the efforts of party Spirit, by rivalship by Jealousy or any other malignant fiend.
               The serpent you cherished and warmed, bit the hand that nourished him, and gave you sufficient specimens of his talents, his gratitude his justice, and his truth. When such vipers are let lose upon Society: all distinction between virtue and vice are levelled all respect for Character is lost in the overwhelming deluge of calumny, that respect which is a necessary bond in the social union, which gives efficacy to laws, and teaches the subject to obey the Majestrate, and the child to submit to the parent.
               There is one other act of your administration which I considerd as personally unkind, and which your own mind will readily suggest to you, but as it neither affected character or Reputation I forbear to state it.
               This Letter is written in confidence—No Eye but my own has seen what has passed. faithfull are the wounds of a Friend. often have I wished to have seen a different course pursued by you. I bear no malice I cherish no enmity. I would not retaliate if I could—nay more in the true spirit of christian Charity, I would forgive, as I hope to be forgiven. and with that disposition of mind and heart—
               I subscribe the Name of
               
                  
                     Abigail Adams
                  
               
             